El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Calificando el delito de ataque para cometer homicidio, el Fiscal del Distrito de Mayagüez acusó a José Nieves porque en “uno de los días del mes de febrero de 1927. . . . ilegal, voluntaria y maliciosamente y con propósito firme de darle muerte, acometió y agredió al ser humano Alberto Valentín, con una pistola, infiriéndole una herida de bala, con la intención de cometer homicidio.”
• La vista de la causa fué señalada para junio 21, 1927, y, según rezan los autos, al darse lectura a la acusación el acusado se declaró culpable de acometimiento y agresión grave y la corte lo condenó a sufrir un año y medio de cárcel abonándosele el tiempo que hubiere estado en prisión.
No conforme con la sentencia apeló el acusado para ante este tribunal. Señala dos errores, a saber; que la acusación no contiene hechos suficientes y que la pena impuesta es excesiva.
Argumentando el primero sostiene que la acusación es fatalmente defectuosa porque no informa al acusado de la *577naturaleza y la causa de los hechos constitutivos del ataque para cometer homicidio.
No estamos conformes. El acusado pudo derivar de la acusación tal como está redactada toda la información nece-saria para prepararse para su defensa. Si en algo es defectuosa la acusación es en que imputa un delito mayor, el de atentado a la vida. Pero como tanto el delito de ataque para cometer homicidio mencionado por el fiscal como el de acometimiento y agresión de que se declaró culpable y por el cual fué condenado el acusado están nece-sariamente comprendidos en el delito realmente imputado, el defecto no vicia de nulidad el proceso.
En cuanto a la pena, examinados los antecedentes, en modo alguno resulta excesiva. Hemos visto que el hecho tal como se describe constituía un delito verdaderamente grave. Grave también era como se calificó. Y la pena señalada por la ley para el delito de que se declaró culpable el propio acusado puede llegar hasta dos años de prisión y mil dólares de multa.

Debe confirmarse la sentencia recurrida.